Citation Nr: 0703020	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for episodic low back pain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for episodic low back pain.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of post status laminectomy/discectomy, L4-L 
(claimed as episodic low back pain) and service is not of 
record.


CONCLUSION OF LAW

Episodic low back pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2002 letter sent to the veteran.  
In the December 2002 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient treatment records from 
November 2001 to April 2003, and private treatment records 
from November 1990 to December 1990.  The veteran was also 
provided an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The veteran asserts in his October 2003 personal statement, 
that he injured his back during service.  He explained that 
he was hurt severely during service and was placed on light 
duty after his injury.  The veteran further added that he had 
several injuries to his back after service, but his back was 
weak due to the injury he suffered in service.  The veteran 
attributes his current back disability to his active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a back 
disability. The record reflects that in December 1990, the 
veteran was diagnosed with severe L4-L5 stenosis with disk 
herniation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement to service-related diseases and injuries to cases 
where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that upon review of the service medical records, the 
veteran was seen repeatedly at sick call for back complaints.  
In May 1976, service medical records note the veteran was 
seen for an "emergency" in regards to back pain.  Again, in 
November 1976, he was seen at sick call for complaints of low 
back pain and was diagnosed as having lumbar strain.  A 
January 1977 sick call report states that the veteran 
complained of back pain, and noted that the veteran had no 
history of a back injury.  The veteran was diagnosed with low 
back pain.  In February 1977, the veteran was seen at sick 
call for complaints of low back pain.  The report indicated 
that the veteran was experiencing back pain for an extended 
period of time and was seen previously at sick call for such 
complaints.  The veteran had lumbar spasm due to a foot 
condition in March 1977, and was assigned to light duty for 
thirty days due to the low back pain.  The Board notes that 
the September 1978 report of medical history completed by the 
veteran prior to separation, indicated that he did have or 
had in the past, recurrent back pain.  The physician 
commented that the veteran had "episodic low back pain" 
that was "asymptomatic."  No abnormality was noted on the 
clinical evaluation of the spine in September 1975 upon 
separation.  The first time low back pain is noted again is 
in a December 1990 private medical report, many years after 
service.  

The Board notes that private treatment notes dated December 
1990 state that the veteran injured his back in a work-
related injury in March 1990.  The private treatment note 
explains that the veteran stepped in a drain hole, causing 
him to fall, and experienced pain in his low back.  VA 
outpatient treatment notes confirm the work-related injury 
and also comment on the veteran reinjuring his back due to a 
heavy lifting incident in 1998.  A June 2002 VA outpatient 
treatment note also states that the veteran had a motorcycle 
accident which injured his back.  

In August 2003, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he first 
injured his back in service, and over the years, it had 
progressively worsened.  He explained that the pain was 
severe and his lower extremities were extremely weak.  The 
veteran used a cane and could only walk approximately 200 
feet.  He denied injuring his back in a work-related 
accident, reinjuring his back by lifting a sixty pound 
object, and also denied a motorcycle accident that injured 
his back.  Upon a review of the claims file and physical 
examination, the examiner noted the back to appear 
symmetrical in movement and curvature of the spine.  The 
veteran had forward flexion of 80 degrees, extension backward 
of 20 degrees, bilateral lateral flexion of 30 degrees, and 
bilateral rotation of 25 degrees.  The examiner stated there 
was no additional limitation caused by pain, fatigue, 
weakness or lack of endurance during repetitive use.  
Objective evidence of pain on flexion with some tenderness in 
the low lumbosacral area was noted, but there appeared to be 
no postural abnormalities or fixed deformities or 
abnormalities of the musculature of the back.  The veteran 
exhibited no atrophy and his strength was estimated as 4/5 
bilaterally.  The examiner diagnosed the veteran with post 
status laminectomy/discectomy, L4-L with pain and limited 
motion.  The examiner opined that the veteran's "present 
disability originating while he was in service is essentially 
0%."  There is no competent evidence to balance this medical 
opinion.  

Although the veteran is competent to allege that he had back 
problems in service, he is not competent to attribute the 
current back disability to his service, as that would require 
a medical opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for episodic low back pain, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

ORDER

Entitlement to service connection for episodic low back pain 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


